MEMORANDUM **
Nicholas E. Dean appeals his 33-month sentence following his guilty plea to one count of conspiracy to commit access device fraud and two counts of access device fraud, in violation of 18 U.S.C. § 1029. We have jurisdiction under 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the *856courts of this circuit except as provided by Ninth Circuit Rule 36-3.